Citation Nr: 1525083	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD.

2.  Entitlement to service connection for OSA, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the petition to reopen a claim of service connection for OSA.


FINDINGS OF FACT

1.  An August 2010 rating decision denied service connection for OSA, to include as secondary to service-connected PTSD.  The Veteran did not appeal the rating decision and it became final.

2.  The evidence associated with the claims file subsequent to the August 2010 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for OSA.

3.  Currently diagnosed OSA was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service


CONCLUSIONS OF LAW

1.  The August 2010 rating decision, which denied service connection for OSA, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  The criteria for reopening the claim for service connection for OSA are met.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for OSA have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in January 2013.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA sleep examination in March 2010 and was provided an addendum opinion in July 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for OSA condition was previously considered and denied by the RO in an August 2010 rating decision.  The August 2010 rating decision denied the claim as there was no evidence of sleep apnea during service and no evidence of a nexus to either service or the service-connected disability.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision.  While additional evidence, including a VA examination, and lay statements were received within the one year period in which to file an appeal, these records and statements dealt with unrelated claims and did not consist of new and material evidence under 38 C.F.R. § 3.156(b).  Accordingly, the August 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the August 2010 rating decision became final includes medical evidence, VA examinations, medical articles, and statements from the Veteran.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence includes medical treatise evidence from the National Sleep Foundation concerning PTSD and sleep and suggests a nexus between the current disability and a service-connected disability.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for OSA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that currently diagnosed OSA is due to service-connected PTSD, and thus secondary service connection is warranted.  Specifically, he cites insomnia and nightmares as being caused by his PTSD.  In his claim to reopen, he also asserted that OSA was caused by an armored personnel carrier explosion during military service. 

Service treatment records do not contain any treatment for or complaints related to OSA.  There are no complaints of daytime drowsiness or second-hand reports of snoring or witnessed apneas.  

An August 2006 VA PTSD examination shows that "he has difficulty falling and/or staying asleep with fragmented sleep and nightmares, ongoing for 39 years."  A September 2006 VA treatment note shows that he uses a CPAP machine for sleep apnea.  

At a January 2010 VA sleep study, he complained of fatigue that had its onset years prior to initiation of the CPAP, dating back to his service in Vietnam.  He reported that he also experienced apneas during service.  

A March 2010 VA sleep examination notes that a diagnosis of OSA is shown as early as 2005, but the Veteran reported an initial diagnosis in 2001.  As to the etiology of the Veteran's OSA, the VA examiner remarked, "obstructive sleep apnea is a function of body morphology, in this case his anatomy, large neck girth and crowding in the posterior pharyngeal airway.  This would not be related to PTSD as that would be a separate issue.  One might suggest that for apnea there may be some interaction with medications that are used to treat apnea.  Typically, one would possibly see central sleep apnea, not obstructive.  In view of the Veteran's overall body morphology being heavier with a BMI of 31 and a neck girth of 17, he has other very obvious reasons for obstructive sleep apnea that are not caused by or related to PTSD."  

A March 2010 VA PTSD examination report by a different examiner noted that the Veteran first sought treatment for OSA in 2001, after his wife complained that he was snoring and kicking in his sleep.  As to the etiology of OSA, the examiner stated that, "based on today's examination and C-file review, although Veteran may have subclinical anxiety symptoms associated with his sleep apnea, there is no competent medical evidence showing a connection between Veteran's sleep apnea and his service connected posttraumatic stress disorder.  Although there may be temporary or intermittent flare-ups of sleep apnea due to his service connected posttraumatic stress disorder symptoms, there is no objective evidence of permanent aggravation or worsening of sleep apnea beyond natural progression of the condition caused by or as a result of his service connected posttraumatic stress disorder.  Visa versa, although there may be temporary or intermittent flare-ups of his service connected posttraumatic stress disorder due to his sleep apnea, there is no objective evidence of permanent aggravation or worsening of his service connected posttraumatic stress disorder beyond natural progression of the condition caused by or as a result of his sleep apnea.  The Veteran was diagnosed with sleep apnea approximately eight years ago according to self-report.  Sleep apnea is a new and separate diagnosis.  The Salt Lake VA healthcare system treatment records demonstrate a history of obstructive sleep apnea requiring a CPAP.  However, his current obstructive sleep apnea is neither caused by nor related to symptoms associated with his service connected posttraumatic stress disorder.  Therefore, Veteran's sleep apnea is not secondary to posttraumatic stress disorder."

The Veteran was provided another VA examination in July 2013, to address his contention that OSA was caused by an armored personnel carrier explosion during military service.  The VA examiner opined that, "OSA occurs most frequently in the obese patient when your 'throat' muscles intermittently relax and block the airway during sleep.  The Veteran is diagnosed with OSA in [the March 2010 VA examination], his BMI is 33 and he is diagnosed with obesity in the exam.  There is no literature that supports the claim that OSA is caused by an armored personnel carrier explosion during military service 42 years prior."  As to the question of whether OSA is directly related to service, the VA examiner stated that, "STRs show no documentation of excessive daytime sleepiness, loud snoring observed, episodes of breathing cessation during sleep, abrupt awakenings accompanied by shortness of breath, awakening with a dry mouth or sore throat or difficulty staying asleep.  Therefore it is this examiner's opinion that the claimed OSA 42 years post discharge is clearly not due to or related any event that may have occurred [during active duty service].  There were NO complaints, treatment, or findings during service that would suggest OSA."

The Board finds that service connection is not warranted for OSA, as either directly related to service or to service-connected PTSD.  As noted, the Veteran had no signs or symptoms related to OSA in service, or for more than 30 years after service separation.  The March 2010 VA examiners opined that OSA is caused by the Veteran's overall body morphology, including his weight and neck girth.  The March 2010 and July 2013 VA examiners all opined that OSA could not be related to service-connected PTSD.  The March 2010 and July 2013 VA examinations are highly probative medical evidence.  The VA examiners were informed of the relevant evidence, relied on accurate facts, and gave fully articulated opinions that were supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Board acknowledges the Veteran's contentions that his OSA is related to his service-connected PTSD, or an event in service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex OSA.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the current OSA is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the OSA and his service, or his service-connected PTSD.  To the extent that he claimed at a January 2010 VA sleep study that he experienced apneas in service, the Board finds that he is not competent to provide this evidence.  An individual cannot competently assert that he experiences apneas; they must be witnessed by a third party.  To that end, he reported to the March 2010 VA PTSD examiner that his wife observed apneas and snoring in 2001, and her complaints prompted him to seek treatment.  The Board finds that this is competent and credible evidence that OSA had its onset in approximately 2001.  

In support of his claim, the Veteran submitted a March 2013 article from the website of the National Sleep Foundation.  Meir H. Kryger, M.D., PTSD and Sleep, National Sleep Foundation (Mar. 8, 2013), http://sleepfoundation.org/sleep-topics/ptsd-and-sleep.  In relevant part, the article discussed a patient who had OSA requiring a CPAP machine, and also had a diagnosis of PTSD related to combat in Vietnam.  The author stated that, "the patient could not wear the [CPAP] mask due to severe claustrophobia that he blamed on his experiences in Vietnam a generation before.  He had been in a helicopter on a mission to evacuate some wounded troops.  His helicopter was shot down, killing several of his buddies and injuring him.  After the helicopter crash-landed, he and his surviving comrades hid in the jungle to await rescue.  He was terrified and in pain, and after a few hours, another helicopter arrived and evacuated him.  He remembered very little about that trip except the oxygen mask."

Another article discusses sleeping disorders in patients with PTSD.  Steve Woodward, Ph.D., PTSD Sleep Research: An Update, PTSD Research Quarterly, Fall 2004.  While the article implies that there is a relationship between PTSD and sleep-disordered breathing generally, it does not specifically link OSA to PTSD.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998). 

The Board finds that the articles submitted by the Veteran, based on their language, do not suggest a definitive relationship between PTSD and OSA.  Neither of the articles suggest that PTSD causes OSA. The National Sleep Foundation article discussed how treatment for OSA could be inhibited by claustrophobia related to PTSD.  The Veteran has not asserted that he experiences claustrophobia.  The PTSD Research Quarterly article suggested a relationship between PTSD and a different type of sleep-disordered breathing, and did not specifically mention OSA.  The March 2010 VA sleep disorders examiner discussed that central sleep apnea could be exacerbated by medication or other factors, but obstructive sleep apnea is a physical condition determined by a patient's body morphology.  The Veteran is diagnosed with obstructive sleep apnea, not central sleep apnea.  See also 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  As such, the Board accords the articles low probative weight, and finds them to be outweighed by more specific medical opinion evidence pertaining to this Veteran.

To the extent that he claims his symptoms of insomnia and nightmares are due to PTSD, the Board notes that he has filed an increased rating claim for PTSD in March 2015, and that issue is not on appeal before the Board.  If insomnia and nightmares are found to be related to PTSD, those symptoms would be included in his rating for PTSD.  An April 2015 compensation and pension examination inquiry shows that the RO has requested a new examination to assess the nature and severity of service-connected PTSD.  

Accordingly, the preponderance of the evidence is against the claim for service connection OSA, and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).






ORDER

New and material evidence having been received, the appeal to reopen service connection for OSA is granted.

Service connection for OSA is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


